Exhibit 10.3

 

Execution Version

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”) is entered
into as of January 10, 2017, among Dynegy Inc., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, each RL Lender listed as an “Extending
RL Lender”, “Upsizing Extending RL Lender”, “Incremental RL Lender”, “RL Lender”
and/or “Issuing Lender” on the signature pages hereto and Credit Suisse AG,
Cayman Islands Branch, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
April 23, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the effectiveness of this Fourth
Amendment, the “Credit Agreement”);

 

WHEREAS, the Borrower is hereby notifying the Administrative Agent and the
applicable Lenders that, pursuant to Section 2.16 of the Credit Agreement, it is
making an Extension Offer, on a pro rata basis, to each RL Lender holding
Initial Revolving Loan Commitments, which Extension Offer provides for an
extension of the Initial Revolving Loan Maturity Date from April 23, 2018 to
April 23, 2021 (the “Extended Initial Revolving Loan Maturity Date”);

 

WHEREAS, each RL Lender party hereto has agreed to extend the Maturity Date
applicable to the Initial Revolving Loan Commitments (and related outstandings)
held by it to the Extended Initial Revolving Loan Maturity Date (such consenting
RL Lenders, collectively, the “Extending RL Lenders” and such extended
commitments, the “Extended Initial Revolving Loan Commitments”), in each case,
on the terms and subject to the conditions contained herein;

 

WHEREAS, certain RL Lenders holding Initial Revolving Loan Commitments have
declined to participate in the Extension Offer (each such declining RL Lender, a
“Non-Extending RL Lender”) and have elected to maintain the currently-existing
Initial Revolving Loan Maturity Date with respect to their respective Initial
Revolving Loan Commitments (and related outstandings) (the commitments of such
Non-Extending RL Lenders, collectively, the “Non-Extended Initial Revolving Loan
Commitments”);

 

WHEREAS, each Extending RL Lender that holds an Initial Letter of Credit
Commitment has further agreed to extend, concurrently with the effectiveness of
the Initial Revolving Loan Extension (as defined below), its Initial Letter of
Credit Commitment through the date that is five Business Days prior to Extended
Initial Revolving Loan Maturity Date (such extended commitments, the “Extended
Initial Letter of Credit Commitments”), in each case, on the terms and subject
to the conditions contained herein;

 

WHEREAS, the Borrower is hereby notifying the Administrative Agent and the
applicable Lenders that it is requesting a Revolving Commitment Increase in an
aggregate principal amount of $45,000,000 (collectively, the “Extended Initial
Revolver Increase”) pursuant to Section 2.15 of the Credit Agreement and
otherwise on the terms and subject to the conditions contained herein, which
Revolving Commitment Increases shall (a) be established by entering into an
Incremental Amendment pursuant to the terms and conditions of the Credit
Agreement (it being agreed that this Fourth Amendment constitutes an Incremental
Amendment which meets such requirements) with (i) each Extending RL Lender
agreeing to provide such Revolving Commitment Increases (such Extending RL
Lenders, the “Upsizing Extending RL Lenders”), (ii) each other RL Lender
agreeing to provide such Revolving Commitment Increases (such other RL Lenders,
the “Incremental RL Lenders”) and (iii) the

 

--------------------------------------------------------------------------------


 

Administrative Agent, to become effective immediately after the effectiveness of
the Initial Revolving Loan Extension contemplated hereby and (b) take the form
of an increase in the aggregate principal amount of the Extended Initial
Revolving Loan Commitments;

 

WHEREAS, each Upsizing Extending RL Lender and each Incremental RL Lender has
indicated its willingness to provide the Extended Initial Revolver Increase set
forth opposite its name on Schedule I hereto, in each case, on the terms and
subject to the conditions contained herein; and

 

WHEREAS, the Borrower has requested and the Revolving Lenders have agreed to
certain amendments to Section 10.07 of the Credit Agreement with respect to the
Senior Secured Leverage Ratio levels set forth therein;

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.                                                 Extension of Initial
Revolving Loan Commitments and Initial Letter of Credit Commitments; Revolving
Commitment Increase.

 

(a)                           Each Extending RL Lender hereby severally agrees
to the extension (the “Initial Revolving Loan Extension”) of the Maturity Date
with respect to the entire principal amount of Initial Revolving Loan
Commitments (and related outstandings) held by such Extending RL Lender
immediately prior to the effectiveness of this Fourth Amendment, in each case,
to the Extended Initial Revolving Loan Maturity Date, with each such Initial
Revolving Loan Extension to become effective on the Fourth Amendment Effective
Date (as defined below).

 

(b)                           In connection with the effectiveness of the
Initial Revolving Loan Extension, each Extending RL Lender hereby severally
agrees to the extension (the “Initial Letter of Credit Commitment Extension”) of
the availability with respect to the entire principal amount (if any) of Initial
Letter of Credit Commitments held by such Extending RL Lender immediately prior
to the effectiveness of this Fourth Amendment (which, Initial Letter of Credit
Commitment Extensions, in the aggregate, represent an extension of all
outstanding Initial Letter of Credit Commitments in effect immediately prior to
the effectiveness of this Fourth Amendment) to the date that is five Business
Days prior to Extended Initial Revolving Loan Maturity Date, with each such
Initial Letter of Credit Commitment Extension to become effective on the Fourth
Amendment Effective Date.

 

(c)                            Each Upsizing Extending RL Lender and each
Incremental RL Lender hereby severally commits to provide the Extended Initial
Revolver Increase to the Extended Initial Revolving Loan Commitments in the
amount set forth opposite its name under the column entitled “Extended Initial
Revolver Increase Amount” on Schedule I attached hereto, with each such
commitment and increase to be effective as of the Fourth Amendment Effective
Date, immediately after the effectiveness of the Initial Revolving Loan
Extension.

 

(d)                           Upon the occurrence of the Fourth Amendment
Effective Date, the following shall automatically occur (in the order set forth
below):

 

(i)                                     the Initial Revolving Loan Extension
shall be effected through (x) the establishment of the Extended Initial
Revolving Loan Commitments as a new Class of Revolving Loan Commitments on the
terms set forth in the Credit Agreement (as amended by this Fourth Amendment)
and (y) the automatic conversion, pursuant to Section 2.16 of the Credit
Agreement, of the entire principal amount of Initial Revolving Loan Commitments
(and related outstandings)

 

2

--------------------------------------------------------------------------------


 

of each Extending RL Lender into such new Extended Initial Revolving Loan
Commitments immediately upon the creation thereof;

 

(ii)                                  immediately following the consummation of
the Initial Revolving Loan Extension, the Initial Letter of Credit Commitment
Extension shall be effected through the automatic conversion of the Initial
Letter of Credit Commitments (if any) of each Extending RL Lender into Extended
Initial Letter of Credit Commitments in respect of the Extended Initial
Revolving Loan Commitments; and

 

(iii)                               the Extended Initial Revolver Increase shall
become effective and the amount of the Extended Initial Revolving Loan
Commitments shall be increased by the aggregate amount of the Extended Initial
Revolver Increase (with such amount, to be allocated between the Upsizing
Extending RL Lenders and the Incremental RL Lenders as set forth on Schedule I
attached hereto).

 

(e)                            The terms of the Extended Initial Revolving Loan
Commitments, the loans made pursuant thereto and the Extended Initial Letter of
Credit Commitments shall, other than with respect to the aggregate principal
amount thereof and/or the Maturity Date relating thereto, be identical to the
terms of the Initial Revolving Loan Commitments, Initial Revolving Loans and the
Initial Letter of Credit Commitment, respectively.  For the avoidance of doubt,
the terms of the Non-Extended Initial Revolving Loan Commitments of each
Non-Extending RL Lender shall not be modified a result of the foregoing, and
such Non-Extended Initial Revolving Loan Commitments shall continue as “Initial
Revolving Loan Commitments” pursuant to the terms of the Credit Agreement.

 

(f)                             The parties hereby agree that (x) on the Fourth
Amendment Effective Date (after giving effect to this Fourth Amendment and each
of the actions set forth in clause (d) above), (i) the total Extended Initial
Revolving Loan Commitments shall be $450,000,000.00, (ii) the total Extended
Initial Letter of Credit Commitments of each applicable Issuing Lender shall be
as set forth on Schedule II hereto, (iii) the total remaining Initial Revolving
Loan Commitments shall be $70,000,000.00 and (iv) the total remaining Initial
Letter of Credit Commitments shall be $0 and (y) there shall be an automatic
adjustment, as set forth in Section 5 of this Fourth Amendment, to the RL
Percentage of each RL Lender in the aggregate Letter of Credit Exposure and the
aggregate Swingline Loan Exposure to reflect the new RL Percentage of each RL
Lender in the aggregate Letter of Credit Exposure and the aggregate Swingline
Loan Exposure after giving effect to this Fourth Amendment.

 

SECTION 2.                                                 Amendments to Credit
Agreement.

 

(a)                                 Effective as of the Fourth Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

(i)                                     The definition of “Applicable Margin”
contained in Section 1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

““Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Initial Tranche B-1 Term Loans maintained as (A) Base Rate Loans, 2.00% and
(B) LIBOR Loans, 3.00%; (ii) in the case of Initial Tranche B-2 Term Loans
maintained as (A) Base Rate Loans, 2.00% and (B) LIBOR Loans, 3.00%; (iii) in
the case of Incremental Tranche C Term Loans maintained as (A) Base Rate Loans,
3.00% and (B) LIBOR Loans, 4.00%; (iv) initially, in the case of Initial
Revolving Loans, Incremental Tranche A Revolving Loans, Incremental Tranche B
Revolving Loans and Extended Initial Revolving Loans, in each case, maintained
as (A) Base Rate Loans, 1.75% and (B) LIBOR Loans, 2.75%; (v) initially, in the
case of Unutilized Revolving

 

3

--------------------------------------------------------------------------------


 

Loan Commitments attributable to Initial Revolving Loan Commitments, Incremental
Tranche A Revolving Commitments, Incremental Tranche B Revolving Commitments and
Extended Initial Revolving Loan Commitments, in each case, 0.50%; and (vi) in
the case of Swingline Loans, 1.75%.  From and after each day of delivery of any
certificate delivered in accordance with the first sentence of the following
paragraph indicating an entitlement to a different margin for Revolving Loans,
Swingline Loans, and/or Unutilized Revolving Loan Commitments, in each case,
attributable to Initial Revolving Loan Commitments, Incremental Tranche A
Revolving Loan Commitments, Incremental Tranche B Revolving Loan Commitments and
Extended Initial Revolving Loan Commitments, than that described in the
immediately preceding sentence (each, a “Start Date”) to and including the
applicable End Date described below, the Applicable Margins for such Revolving
Loans, Swingline Loans and/or Unutilized Revolving Loan Commitments attributable
to Initial Revolving Loan Commitments, Incremental Tranche A Revolving Loan
Commitments, Incremental Tranche B Revolving Loan Commitments and Extended
Initial Revolving Loan Commitments (hereinafter, the “Adjustable Applicable
Margins”) shall be those set forth below opposite the Senior Secured Leverage
Ratio indicated to have been achieved in any certificate delivered in accordance
with the following sentence:

 

Senior Secured
Leverage Ratio

 

Unutilized Revolving
Loan Commitment Margin

 

Revolving Loan
Base Rate Margin

 

Revolving
Loan LIBO
Rate Margin

 

Swingline
Loan Margin

 

Greater than or equal to 2.25:1.00

 

0.500%

 

1.75%

 

2.75%

 

1.75%

 

Greater than or equal to 1.75:1.00 but less than 2.25:1.00

 

0.375%

 

1.50%

 

2.50%

 

1.50%

 

Less than 1.75:1.00

 

0.375%

 

1.25%

 

2.25%

 

1.25%

 

 

The Senior Secured Leverage Ratio used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
the Borrower (each, a “Quarterly Pricing Certificate”) by an Authorized Officer
of the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 50 days of the last day of any
Fiscal Quarter of the Borrower, which certificate shall set forth the
calculation of the Senior Secured Leverage Ratio as at the last day of the Test
Period ended immediately prior to the relevant Start Date (but determined on a
Pro Forma Basis) and the Adjustable Applicable Margins which shall be thereafter
applicable (until same are changed or cease to apply in accordance with the
following sentences).  The Adjustable Applicable Margins so determined shall
apply, except as set forth in the succeeding sentence, from the relevant Start
Date to the earlier of (x) the date on which the next certificate is delivered
to the Administrative Agent, and (y) the date which is 51 days (or 106 days in
the case of the fourth Fiscal Quarter of the Borrower) following the last day of
the Test Period in which the previous Start Date occurred (such earliest date,
the “End Date”), at which time, if no certificate has been delivered to the
Administrative Agent indicating an entitlement to new Adjustable Applicable
Margins (and thus commencing a new Start Date), the Adjustable Applicable
Margins shall be those set forth in the first sentence of this definition (such
Adjustable Applicable Margins as so determined, the “Highest Adjustable
Applicable Margins”).

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained above in this definition, the
Adjustable Applicable Margins shall be the Highest Adjustable Applicable Margins
(x) at all times during which there shall exist any Event of Default and (y) at
all times prior to the date of delivery of the financial statements pursuant to
Section 9.01(a) for the first full Fiscal Quarter of the Borrower following the
Closing Date.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any Quarterly Pricing Certificate delivered
for any period is inaccurate for any reason and the result thereof is that the
Lenders received interest for any period based on an Applicable Margin that is
less than that which would have been applicable had the Senior Secured Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Quarterly Pricing Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Senior Secured Leverage Ratio
for such period, and any shortfall in the interest theretofore paid by the
Borrower for the relevant period pursuant to Section 2.08(a) and (b) as a result
of the miscalculation of the Senior Secured Leverage Ratio shall be deemed to be
(and shall be) due and payable under the relevant provisions of
Section 2.08(a) or (b), as applicable, at the time the interest for such period
was required to be paid pursuant to said Section on the same basis as if the
Senior Secured Leverage Ratio had been accurately set forth in such Quarterly
Pricing Certificate (and shall remain due and payable until paid in full,
together with all amounts owing under Section 2.08(d), in accordance with the
terms of this Agreement).  Such Applicable Margin shall be due and payable on
the earlier of (i) the occurrence of a Default or an Event of Default under
Section 11.05 and (ii) promptly upon written demand to the Borrower (but in no
event later than five (5) Business Days after such written demand); provided
that in the case of preceding clause (ii), nonpayment of such Applicable Margin
as a result of any inaccuracy shall not constitute a Default or Event of Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the applicable default rate),
at any time prior to the date that is five (5) Business Days after such written
demand to the Borrower.

 

The Applicable Margins with respect to any Term Loans other than Initial Term
Loans, Revolving Loans other than Initial Revolving Loans, Incremental Tranche A
Revolving Loans, Incremental Tranche B Revolving Loans and Extended Initial
Revolving Loans and Unutilized Revolving Loan Commitments attributable to
Revolving Loan Commitments other than the Initial Revolving Loan
Commitments, Incremental Tranche A Revolving Loan Commitments, Incremental
Tranche B Revolving Loan Commitments and Extended Initial Revolving Loan
Commitments, shall in each case be determined in accordance with the relevant
provisions of this Agreement, and shall utilize the rules provided above to the
extent specified in the respective Incremental Amendment, Extension or
Refinancing Amendment, as applicable.”

 

(ii)                                  The definition of “Class” contained in
Section 1 of the Credit Agreement is hereby amended by inserting the text
“Extended Initial Revolving Loans,” immediately after the text “Incremental
Tranche B Revolving Loans,” appearing therein.

 

(iii)                               The definition of “Commitment” contained in
Section 1 of the Credit Agreement is hereby amended by inserting the text “an
Extended Initial Revolving Loan Commitment,”

 

5

--------------------------------------------------------------------------------


 

immediately after the text “an Incremental Tranche B Revolving Loan Commitment,”
appearing therein.

 

(iv)                              The definition of “Latest Maturity Date”
contained in Section 1 of the Credit Agreement is hereby amended by inserting
the text “Extended Initial Revolving Loan Commitments,” immediately after the
text “Incremental Tranche B Revolving Loan Commitments,” appearing therein.

 

(v)                                 The definition of “Maturity Date” contained
in Section 1 of the Credit Agreement is hereby amended by (A) deleting the text
“or” immediately prior to the text “the Incremental Tranche B Revolving Loan
Maturity Date” appearing therein and (B) inserting the text “, or the Extended
Initial Revolving Loan Maturity Date” immediately after the text “the
Incremental Tranche B Revolving Loan Maturity Date” appearing therein.

 

(vi)                              The definition of “Revolving Loan Commitments”
contained in Section 1 of the Credit Agreement is hereby amended by inserting
the text “, Extended Initial Revolving Loan Commitment” immediately after the
text “Incremental Tranche B Revolving Loan Commitment” appearing therein.

 

(vii)                           Section 1 of the Credit Agreement is hereby
further amended by inserting the following definitions in the appropriate
alphabetical order:

 

“Extended Initial Letter of Credit Commitment” shall mean the Initial Letter of
Credit Commitment of each Issuing Lender that is extended on the Fourth
Amendment Effective Date pursuant to the terms of the Fourth Amendment (as the
same may be reduced pursuant to Section 3.02(b) hereof).

 

“Extended Initial Revolving Loan Commitment” shall mean, for each Lender party
to Fourth Amendment, the amount set forth opposite such Lender’s name on
Schedule 1.01(b) directly below the column entitled “Extended Initial Revolving
Loan Commitment,” as the same may from time to time be (x) reduced or terminated
pursuant hereto, (y) increased (but only with the consent of the respective
Lender) in accordance with the terms hereof or (z) adjusted as a result of
assignments to or from such Lender pursuant hereto.

 

“Extended Initial Revolving Loan Maturity Date” shall mean April 23, 2021.

 

“Extended Initial Revolving Loans” shall mean all Revolving Loans made from time
to time pursuant to the Extended Initial Revolving Loan Commitments.

 

“Fourth Amendment” shall mean that certain Fourth Amendment to Credit Agreement,
dated as of January 10, 2017, among the Borrower, the Guarantors party thereto,
the financial institutions party thereto as Extending RL Lenders, Upsizing
Extending RL Lenders, “Incremental RL Lenders” and/or “Issuing Lenders”, and the
Administrative Agent.

 

“Fourth Amendment Effective Date” shall mean the first date that all of the
conditions precedent in Section 4 of the Fourth Amendment are satisfied or
waived in accordance with Section 4 of the Fourth Amendment.

 

6

--------------------------------------------------------------------------------


 

(viii)                        Section 3.02(a) of the Credit Agreement is hereby
amended by inserting the following text immediately prior to the period at the
end of the first sentence thereof:

 

“; provided, further, that if any Letter of Credit with a stated termination
date occurring after the Extended Initial Revolving Loan Maturity Date is issued
or extended by an Issuing Lender in accordance with the preceding paragraph and
the Extended Initial Revolving Loan Maturity Date would, at the time of such
issuance or extension, occur within 12 months after the date of such issuance or
extension, the Stated Amount of such Letter of Credit shall not exceed, when
added to the sum of the aggregate Stated Amount of all Letters of Credit issued
by such Issuing Lender that (x) have a stated termination date occurring after
the Extended Initial Revolving Loan Maturity Date and (y) are then outstanding,
the Letter of Credit Commitment of such Issuing Lender that will be in effect on
the Extended Initial Revolving Loan Maturity Date (calculated after giving
effect to any reduction on such date pursuant to Section 3.02(b)) unless the
excess amount shall have been cash collateralized or backstopped in a manner
reasonably satisfactory to the applicable Issuing Lender”.

 

(ix)                              Section 3.02(b) of the Credit Agreement is
hereby amended by (A) replacing each reference in clause (i) thereof to “Initial
Revolving Loan Commitments” with a reference to “Extended Initial Revolving Loan
Commitments” and (B) replacing each reference in clause (i) thereof to “Initial
Letter of Credit Commitments” with a reference to “Extended Initial Letter of
Credit Commitments”.

 

(x)                                 Section 10.07 of the Credit Agreement is
hereby amended by replacing the financial covenant grid set forth in clause
(b) thereof in its entirety with the following:

 

Fiscal Quarter Ending

 

Ratio

September 30, 2013 through December 31, 2013

 

5.00:1.00

March 31, 2014 through December 31, 2014

 

4.00:1.00

March 31, 2015 through December 31, 2015

 

4.75:1.00

March 31, 2016 through September 30, 2016

 

3.75:1.00

December 31, 2016 and thereafter

 

4.00:1.00

 

(b)                                 Effective as of the Fourth Amendment
Effective Date, Schedule 1.01(b) of the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Annex I hereto.

 

SECTION 3.                                                 Reference To And
Effect Upon The Credit Agreement.

 

(a)                                 From and after the Fourth Amendment
Effective Date, (i) the term “Agreement” in the Credit Agreement, and all
references to the Credit Agreement in any other Credit Document, shall mean the
Credit Agreement as modified hereby, and (ii) this Fourth Amendment shall
constitute a Credit Document for all purposes of the Credit Agreement and the
other Credit Documents.

 

(b)                                 Each Credit Party, by its signature below,
hereby confirms that (i) its Guaranty and each Security Document to which it is
a party remains in full force and effect and (ii) its Guaranty and each

 

7

--------------------------------------------------------------------------------


 

Security Document to which it is a party covers all Obligations, in each case
after giving effect to this Fourth Amendment.

 

(c)                                  This Fourth Amendment is limited as
specified and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document.

 

SECTION 4.                                                
Effectiveness.    This Fourth Amendment shall become effective at the time (the
“Fourth Amendment Effective Date”) when each of the following conditions shall
have been satisfied (or waived by the Required Revolving Lenders, each Extending
RL Lender, each Upsizing Extending RL Lender and each Incremental RL Lender):

 

(a)                                 this Fourth Amendment shall have been duly
executed and delivered by the Borrower, the other Credit Parties, the Required
Revolving Lenders (calculated immediately prior to the effectiveness of this
Fourth Amendment), each Extending RL Lender, each Upsizing Extending RL Lender,
each Incremental RL Lender and the Administrative Agent;

 

(b)                                 the Third Amendment to the Credit Agreement,
dated as of June 27, 2016 (as amended, restated and/or otherwise modified prior
to the date hereof), shall have either become effective in accordance with its
terms or have been terminated in accordance with its terms;

 

(c)                                  the Administrative Agent shall have
received customary closing certificates from each Credit Party in form and
substance consistent with those delivered on the Second Amendment Effective Date
pursuant to Section 4(a)(iii) of the Second Amendment;

 

(d)                                 the Administrative Agent shall have received
a solvency certificate from the chief financial officer (or other officer with
reasonably equivalent responsibilities) of the Borrower substantially in the
form of Exhibit F to the Credit Agreement;

 

(e)                                  the Administrative Agent shall have
received a customary legal opinion from White & Case LLP, New York counsel to
the Credit Parties, and addressed to the Administrative Agent, the Collateral
Trustee, the Extending RL Lenders, the Upsizing Extending RL Lenders and the
Incremental RL Lenders and dated the Fourth Amendment Effective Date;

 

(f)                                   on the date hereof and on the Fourth
Amendment Effective Date, no Default or Event of Default shall have occurred and
be continuing or shall result from the effectiveness of this Fourth Amendment;

 

(g)                                  all representations and warranties
contained in the Credit Agreement and in the other Credit Documents shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the Fourth Amendment Effective
Date (it being understood and agreed that (i) any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date and (ii) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date);

 

(h)                                 all fees required to be paid on the Fourth
Amendment Effective Date and all expenses required to be paid on the Fourth
Amendment Effective Date, in each case, in connection with the Initial Revolving
Loan Extension, the Initial Letter of Credit Commitment Extension, the
incurrence of the Extended Initial Revolving Increase and this Fourth Amendment
and, in the case of expenses, to the extent invoiced at least two business days
prior to the Fourth Amendment Effective Date, shall have been paid;

 

8

--------------------------------------------------------------------------------


 

(i)                                     the conditions precedent to the
incurrence of Revolving Commitment Increases set forth in Section 2.15(a)(ii),
(iv) and (v) of the Credit Agreement shall have been satisfied; and

 

(j)                                    the Borrower shall have delivered to the
Administrative Agent a certificate executed by an Authorized Officer of the
Borrower certifying compliance with the requirements of preceding clauses (f),
(g), and (i).

 

SECTION 5.                                                 Loan Adjustments.  In
accordance with Section 2.15(h) and Section 2.16(c) of the Credit Agreement,
upon the occurrence of the Initial Revolving Loan Extension and the immediately
subsequent incurrence by the Borrower of the Extended Initial Revolver Increase,
(x) each RL Lender immediately prior to such extension and incurrence will
automatically and without further act be deemed to have assigned to each
Upsizing Extending RL Lender and each Incremental RL Lender, and each such
Upsizing Extending RL Lender and each Incremental RL Lender will automatically
and without further act be deemed to have assumed, a portion of such other RL
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each RL Lender (including each such
Upsizing Extending RL Lender and/or any Incremental RL Lender) will equal the
percentage of the aggregate Revolving Loan Commitments of all RL Lenders
represented by such RL Lender’s Revolving Loan Commitment and (y) if, on the
Fourth Amendment Effective Date, there are any Revolving Loans outstanding, such
Revolving Loans shall on or prior to the effectiveness of the Extended Initial
Revolver Increase be prepaid from the proceeds of Revolving Loans made under the
Credit Agreement (reflecting such increase in Revolving Loan Commitments
pursuant to the Extended Initial Revolver Increase), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender pursuant to such prepayment in accordance with
Section 2.11 of the Credit Agreement.

 

SECTION 6.                                                 Agent Notice.  This
Fourth Amendment shall be deemed to satisfy the notice required to be provided
to the Administrative Agent in connection with the Extended Initial Revolver
Increase, the Initial Revolving Loan Extension and the Initial Letter of Credit
Commitment Extension pursuant to Sections 2.15 and 2.16(d) of the Credit
Agreement.

 

SECTION 7.                                                 Counterparts, Etc. 
This Fourth Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
shall constitute one and the same instrument, and all signatures need not appear
on any one counterpart.  Any party hereto may execute and deliver a counterpart
of this Fourth Amendment by delivering by facsimile or other electronic
transmission a signature page of this Fourth Amendment signed by such party, and
any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.  Section headings
in this Fourth Amendment are included herein for convenience of reference only
and shall not constitute part of this Fourth Amendment for any other purpose.

 

SECTION 8.                                                 Governing Law.  This
Fourth Amendment and the rights and obligations of the parties under this Fourth
Amendment shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

[Signature Pages to Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fourth Amendment has been executed by the parties
hereto as of the date first written above.

 

 

DYNEGY INC.

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial
Officer

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE GENERATION LLC

 

CASCO BAY ENERGY COMPANY, LLC

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION,

 

L.L.C.

 

DYNEGY ENERGY SERVICES, LLC

 

DYNEGY ENERGY SERVICES (EAST), LLC

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY POWER, LLC

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY SOUTH BAY, LLC

 

HAVANA DOCK ENTERPRISES, LLC

 

ONTELAUNEE POWER OPERATING COMPANY,

 

LLC

 

SITHE/INDEPENDENCE LLC

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial
Officer

 

 

BLACK MOUNTAIN COGEN, INC.

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER GENERATION INC.

 

ILLINOVA CORPORATION

 

SITHE ENERGIES, INC.

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial
Officer

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DIGHTON POWER, LLC

 

DYNEGY RESOURCE II, LLC

 

DYNEGY RESOURCE III, LLC

 

DYNEGY RESOURCE HOLDINGS, LLC

 

DYNEGY RESOURCES GENERATING HOLDCO,

 

LLC

 

DYNEGY RESOURCES HOLDCO I, LLC

 

DYNEGY RESOURCES HOLDCO II, LLC

 

DYNEGY RESOURCES MANAGEMENT, LLC

 

ELWOOD ENERGY HOLDINGS, LLC

 

ELWOOD ENERGY HOLDINGS II, LLC

 

ELWOOD EXPANSION HOLDINGS, LLC

 

EQUIPOWER RESOURCES CORP.

 

KINCAID ENERGY SERVICES COMPANY, LLC

 

KINCAID GENERATION, L.L.C.

 

KINCAID HOLDINGS, LLC

 

LAKE ROAD GENERATING COMPANY, LLC

 

LIBERTY ELECTRIC POWER, LLC

 

MASSPOWER HOLDCO, LLC

 

MASSPOWER PARTNERS I, LLC

 

MASSPOWER PARTNERS II, LLC

 

MILFORD POWER COMPANY, LLC

 

RICHLAND GENERATION EXPANSION, LLC

 

RICHLAND-STRYKER GENERATION LLC

 

RSG POWER, LLC

 

TOMCAT POWER, LLC

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial
Officer

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DYNEGY COAL GENERATION, LLC

 

DYNEGY COMMERCIAL ASSET MANAGEMENT,

 

LLC

 

DYNEGY CONESVILLE, LLC

 

DYNEGY DICKS CREEK, LLC

 

DYNEGY FAYETTE II, LLC

 

DYNEGY GAS GENERATION, LLC

 

DYNEGY GENERATION HOLDCO, LLC

 

DYNEGY HANGING ROCK II, LLC

 

DYNEGY KILLEN, LLC

 

DYNEGY LEE II, LLC

 

DYNEGY MIAMI FORT, LLC

 

DYNEGY RESOURCE I, LLC

 

DYNEGY STUART, LLC

 

DYNEGY WASHINGTON II, LLC

 

DYNEGY ZIMMER, LLC

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial
Officer

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MASSPOWER, a Massachusetts general partnership

 

 

 

By: Masspower Partner II, LLC, its Managing Partner

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent, an Extending RL
Lender, a RL Lender and an Issuing Lender

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Karim Rahimtoola

 

 

Name:

Karim Rahimtoola

 

 

Title:

Authorized Signatory

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a RL Lender and an Extending RL Lender

 

 

 

 

 

 

By:

/s/ Christopher Aitkin

 

 

Name:

Christopher Aitkin

 

 

Title:

Assistant Vice President

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a RL Lender and an Extending RL Lender

 

 

 

 

 

 

By:

/s/ Marcus Tarkington

 

 

Name:

Marcus Tarkington

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Benjamin Souh

 

 

Name:

Benjamin Souh

 

 

Title:

Vice President

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a RL Lender and an Extending RL Lender

 

 

 

 

 

 

By:

/s/ Chi-Cheng Chen

 

 

Name:

Chi-Cheng Chen

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a RL Lender and an Incremental RL
Lender

 

 

 

 

 

 

By:

/s/ Chi-Cheng Chen

 

 

Name:

Chi-Cheng Chen

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a RL Lender and an Extending RL Lender

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a RL Lender and an Extending RL Lender

 

 

 

 

 

 

By:

/s/ Juan J. Javellana

 

 

Name:

Juan J. Javellana

 

 

Title:

Executive Director

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a RL Lender, an Extending RL Lender, and an
Issuing Lender

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a RL Lender

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Vice President

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a RL Lender, an Extending RL Lender, and an Issuing
Lender

 

 

 

 

 

 

By:

/s/ Frank Lambrinos

 

 

Name:

Frank Lambrinos

 

 

Title:

Authorized Signatory

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a RL Lender, an Extending RL Lender, an Issuing
Lender and an Upsizing Extending RL Lender

 

 

 

 

 

 

By:

/s/ Craig Pearson

 

 

Name:

Craig Pearson

 

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

 

Name:

Kenneth Chin

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a RL Lender

 

 

 

 

 

 

By:

/s/ William Merritt

 

 

Name:

William Merritt

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a RL Lender

 

 

 

 

 

 

By:

/s/ Nina Johnson

 

 

Name:

Nina Johnson

 

 

Title:

Director

 

Signature Page to Fourth Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Extended Initial Revolver Increases

 

Upsizing Extending RL Lender/Incremental RL Lender

 

Extended Initial Revolver
Increase Amount

 

UBS AG, Stamford Branch, as an Upsizing Extending RL Lender

 

$

20,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as an Incremental RL Lender

 

$

25,000,000

 

TOTAL

 

$

45,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Extended Initial Letter of Credit Commitments

 

Lender

 

Letter of Credit Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

86,000,000.00

 

Morgan Stanley Bank, N.A.

 

$

100,476,500.00

 

Royal Bank of Canada

 

$

200,000,000.00

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Schedule 1.01(b) to Credit Agreement

 

Lender

 

Initial
Revolving
Loan
Commitment

 

Letter of
Credit
Commitment

 

Initial Tranche
B-1 Term Loan
Commitment

 

Initial Tranche
B-2 Term Loan
Commitment

 

Incremental
Tranche A
Revolving Loan
Commitment

 

Incremental
Tranche B
Revolving Loan
Commitment

 

Extended
Initial
Revolving
Loan
Commitment

 

Incremental
Tranche C Term
Loan
Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

—

 

$

261,000,000

 

$

500,000,000

 

$

800,000,000

 

$

33,780,000

 

$

57,890,000

 

$

50,000,000

 

—

 

Morgan Stanley Bank, N.A.

 

—

 

$

285,476,500

 

—

 

—

 

—

 

—

 

$

50,000,000

 

—

 

Morgan Stanley Senior Funding, Inc.

 

—

 

—

 

—

 

—

 

$

33,780,000

 

$

57,890,000

 

—

 

$

2,000,000,000

 

Barclays Bank PLC

 

—

 

$

175,000,000

 

—

 

—

 

$

33,770,000

 

$

57,890,000

 

$

50,000,000

 

—

 

Deutsche Bank AG New York Branch

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

$

50,000,000

 

—

 

Goldman Sachs Bank USA

 

—

 

—

 

—

 

—

 

—

 

—

 

$

50,000,000

 

—

 

JPMorgan Chase Bank, N.A.

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

$

50,000,000

 

—

 

Bank of America, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

—

 

Royal Bank of Canada

 

—

 

$

275,000,000

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

$

50,000,000

 

—

 

 

--------------------------------------------------------------------------------


 

UBS AG, Stamford Branch

 

—

 

$

77,500,000

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

$

50,000,000

 

—

 

MUFG Union Bank, N.A.

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

22,370,000

 

$

25,000,000

 

—

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

—

 

—

 

—

 

—

 

—

 

$

25,000,000

 

$

25,000,000

 

—

 

Wells Fargo Principal Lending

 

$

10,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2006-1 (Cayman) Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2012-1 Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Credit Agricole Corporate and Investment Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

72,370,000

 

—

 

—

 

SunTrust Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

72,370,000

 

—

 

—

 

BNP Paribas

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

72,370,000

 

—

 

—

 

Total

 

$

70,000,000

 

—

 

$

500,000,000

 

$

800,000,000

 

$

350,000,000

 

$

675,000,000

 

$

450,000,000

 

$

2,000,000,000

 

 

--------------------------------------------------------------------------------